DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of the species as recited in claim 53 in the reply filed on 7/21/2022 is acknowledged.
3.	Claims 31-56 are pending in the application.  Claims 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 31-53 are currently under examination.
Claim Objections
4.	Claim 32 is objected to because of the following informalities: “the integrated system” in lines 1-2 should be changed to “the integrated platform” to be consistent with “an integration platform” recited in line 3 of claim 31.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45, dependent from claim 44 which further depends from claim 31, recites a further step of “transferring the plurality of the barcoded nucleic acid sequence to a secondary container in the library preparation compartment by the robotic arm following the decontaminating”. Since the plurality of the barcoded nucleic acid sequences (comprised in the “fluid composition”) has already been transferred from the library preparation compartment to the flow cell in step (c), it is not clear why the plurality of the barcoded nucleic acid sequences is transferred back to the library preparation compartment (i.e., a secondary container in the library preparation compartment) and how such transferring back could be possibly implemented.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 31-36, 40-41, 50 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banyai et al. (WO 2016/196942 A1).
Regarding claim 31
Banyai et al. teach an automated method for loading a nucleic acid library into a flow cell, the method comprising: (a) providing an integrated platform (e.g., integrated, automated nucleic acid sequencing system) comprising: (1) a library preparation compartment (e.g., library preparation module), wherein the library preparation compartment comprises a container comprising a plurality of barcoded nucleic acid sequences in a fluid composition; and (2) a robotic arm comprising a pipette that withdraws the fluid composition from the container, and transfers the fluid composition from the library preparation compartment to a sample input port of a flow cell; (b) withdrawing the fluid composition from the container by the pipette of the robotic arm; and (c) transferring the fluid composition to the sample input port of the flow cell by the robotic arm (see the whole document, particularly Abstract; paragraphs [0007], [0009], [0014]-[0015], [0025], [0063]-[0065], [0068]-[0069], [0073]-[0075] and [0113]; claims 1, 10 and 20; Figures 1-3).
Regarding claim 32
The method according to Banyai et al., wherein the integrated platform comprises a computing system communicably coupled to the robotic arm, wherein the computing system comprises one or more computer processors programmed with instructions to control the robotic arm (see paragraphs [0068]-[0070] and [0113]).
Regarding claim 33
The method according to Banyai et al., wherein the computing system further comprises a memory (e.g., “data storage” medium) for storing the instructions (see paragraphs [0068]-[0070] and [0082]).
Regarding claim 34
The method according to Banyai et al., wherein the computing system further comprises a wireless network (e.g., “network connectivity” which would include either wired network or wireless network) that communicably couples the integrated platform to the computing system (see paragraphs [0068]-[0070] and [0082]).
Regarding claim 35
The method according to Banyai et al., wherein the integrated platform further comprises a fluid handling system (e.g., liquid handler) in fluidic communication with the robotic arm (see paragraphs [0009] and [0074]-[0076]; Figures 2-3).
Regarding claim 36
The method according to Banyai et al., wherein the integrated platform further comprises the flow cell (see paragraphs [0009], [0014]-[0015] and [0074]-[0075]; claims 1, 10 and 20; Figure 3).
Regarding claim 40
The method according to Banyai et al., wherein the fluid composition transferred to the sample input port of the flow cell by the robotic arm in (c) comprises a volume of 3 microliters (µl) to 50 µl (e.g., 50 µl) (see paragraph [0104]).
Regarding claim 41
The method according to Banyai et al., further comprising adding at least one barcode to nucleic acid sequences to produce the plurality of the barcoded nucleic acid sequence provided in (a) (see paragraphs [0009] and [0014]).
Regarding claim 50
The method according to Banyai et al., wherein the integrated platform further comprises a translation stage (e.g., mixing chamber) that agitates the library preparation compartment (see paragraph [0031]).
Regarding claim 53
The method according to Banyai et al., further comprising preparing the plurality of the barcoded nucleic acid sequence (see paragraphs [0009] and [0014]), wherein the preparing comprises heating or cooling (e.g., heating or cooling using “thermal cycler” or “incubator”) the library preparation compartment (see paragraph [0073]).

10.	Claims 31-33, 35-41, 44, 46-51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovich et al. (WO 2012/024658 A2).
Regarding claim 31
Jovanovich et al. teach an automated method for loading a nucleic acid library into a flow cell, the method comprising: (a) providing an integrated platform (e.g., “integrated” analysis system comprising multiple modules that are “controlled and/or automated by a computer”) comprising: (1) a library preparation compartment (e.g., first module, which comprises a sample processing module, a library construction module and an automated liquid transfer device), wherein the library preparation compartment comprises a container comprising a plurality of barcoded nucleic acid sequences in a fluid composition; and (2) a robotic arm comprising a pipette that withdraws the fluid composition from the container, and transfers the fluid composition from the library preparation compartment to a sample input port of a flow cell; (b) withdrawing the fluid composition from the container by the pipette of the robotic arm; and (c) transferring the fluid composition to the sample input port of the flow cell by the robotic arm (see the whole document, particularly Abstract; paragraphs [0005]-[0013], [0026]-[0027], [0052], [0095], [00204], [00209], [00262]-[00277], [00284] and [00324]).
Regarding claim 32
The method according to Jovanovich et al., wherein the integrated platform comprises a computing system communicably coupled to the robotic arm, wherein the computing system comprises one or more computer processors programmed with instructions to control the robotic arm (see paragraphs [00263]-[00265]).
Regarding claim 33
The method according to Jovanovich et al., wherein the computing system further comprises a memory (e.g., computer readable medium) for storing the instructions (see paragraphs [0024]).
Regarding claim 35
The method according to Jovanovich et al., wherein the integrated platform further comprises a fluid handling system in fluidic communication with the robotic arm (see paragraphs [00196] and [00263]-[00265]).
Regarding claim 36
The method according to Jovanovich et al., wherein the integrated platform further comprises the flow cell (see paragraphs [00204] and [00324]).
Regarding claim 37
The method according to Jovanovich et al., further comprising priming the flow cell, wherein the priming comprises flushing the flow cell with a fluid dispensed from the fluid handling system by the robotic arm (see paragraphs [00255] and [00341]).
Regarding claim 38
The method according to Jovanovich et al., wherein the priming is performed by the robotic arm prior to the transferring in (c) (see paragraphs [00255] and [00341]).
Regarding claim 39
The method according to Jovanovich et al., further comprising repriming the flow cell with the robotic arm, wherein repriming comprises flushing the flow cell with the fluid dispensed from the fluid handling system following the transferring in (c) (see paragraphs [00217], [00303] and [00341]).
Regarding claim 40
The method according to Jovanovich et al., wherein the fluid composition transferred to the sample input port of the flow cell by the robotic arm in (c) comprises a volume of 3 microliters (µl) to 50 µl (see paragraphs [0099], [00106] and [00213]).
Regarding claim 41
The method according to Jovanovich et al., further comprising adding at least one barcode to nucleic acid sequences to produce the plurality of the barcoded nucleic acid sequence provided in (a) (see paragraphs [0052] and [00209]).
Regarding claim 44
The method according to Jovanovich et al., further comprising decontaminating the library preparation compartment following the transferring in (c) (see paragraphs [0034], [00201] and [00217]).
Regarding claim 46
The method according to Jovanovich et al., further comprising culturing a sample in a nutritious media or a cell-growth media, wherein the sample comprises nucleic acid sequences to be sequenced by the flow cell (see paragraphs [0026]-[0027] and [00280]).
Regarding claim 47
The method according to Jovanovich et al., further comprising introducing a gas into an inlet port of the library preparation compartment, wherein the gas comprises air, oxygen, nitrogen, helium, carbon dioxide or hydrogen (see paragraphs [00137] and [00184]).
Regarding claim 48
The method according to Jovanovich et al., wherein the flow cell is nanopore flow cell (see paragraphs [00233], [00236] and [00240]; claim 190).
Regarding claim 49
The method according to Jovanovich et al., further comprising lysing a plurality of cells in a sample, wherein the sample comprises nucleic acid sequences to be sequenced by the flow cell (see paragraphs [0050], [00168], [00190], [00280] and [00353]).
Regarding claim 50
The method according to Jovanovich et al., wherein the integrated platform further comprises a translation stage that agitates the library preparation compartment (see paragraphs [00135]-[00136]).
Regarding claim 51
The method according to Jovanovich et al., wherein a fluid flow resulting from the transferring in (c) is laminar (see paragraph [00269]).
Regarding claim 53
The method according to Jovanovich et al., further comprising preparing the plurality of the barcoded nucleic acid sequence, wherein the preparing comprises heating or cooling the library preparation compartment (see paragraphs [00200] and [00214]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Banyai et al. (WO 2016/196942 A1) as applied to claim 31 above, and further in view of Amini (US 2016/0239732 A1).
Banyai et al. teach the method of claim 31 as discussed above.  Although Banyai et al. generally teach adding barcodes to nucleic acid sequences to produce the plurality of the barcoded nucleic acid sequence provided in (a) (see paragraphs [0009] and [0014]-[0015]; claims 1, 10 and 20), Banyai et al. do not specifically disclose the addition of at least three distinct barcodes to the plurality of nucleic acid sequences by: (i) adding a first barcode to a first plurality of the nucleic acid sequences; (ii) adding a second barcode to the first plurality of the nucleic acid sequences; and (iii) adding a third barcode to the first plurality of the nucleic acid sequences.
However, Amini teaches that at least three distinct barcodes may be added to a plurality of nucleic acid sequences to produce such barcoded nucleic acid sequences, wherein the addition of the at least three distinct barcodes comprises: (i) adding a first barcode to a first plurality of the nucleic acid sequences; (ii) adding a second barcode to the first plurality of the nucleic acid sequences; and (iii) adding a third barcode to the first plurality of the nucleic acid sequences (see the whole document, particularly Abstract; paragraphs [0008]-[0010]; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add at least three distinct barcodes to the plurality of nucleic acid sequences, as taught by Amini, to produce the plurality of the barcoded nucleic acid sequences in the method of Banyai et al. thus arriving at the instantly claimed invention, because using multiple, distinct barcodes would help track, trace, monitor, optimize, and troubleshoot complex biological, chemical, and biochemical processes (see Amini, Abstract).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

14.	Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (WO 2012/024658 A2) as applied to claim 31 above, and further in view of Amini (US 2016/0239732 A1).
Jovanovich et al. teach the method of claim 31 as discussed above.  Although Jovanovich et al. generally teach adding barcodes to nucleic acid sequences to produce the plurality of the barcoded nucleic acid sequence provided in (a) (see paragraphs [0052] and [00209]; claim 217), Jovanovich et al. do not specifically disclose the addition of at least three distinct barcodes to the plurality of nucleic acid sequences by: (i) adding a first barcode to a first plurality of the nucleic acid sequences; (ii) adding a second barcode to the first plurality of the nucleic acid sequences; and (iii) adding a third barcode to the first plurality of the nucleic acid sequences.
However, Amini teaches that at least three distinct barcodes may be added to a plurality of nucleic acid sequences to produce such barcoded nucleic acid sequences, wherein the addition of the at least three distinct barcodes comprises: (i) adding a first barcode to a first plurality of the nucleic acid sequences; (ii) adding a second barcode to the first plurality of the nucleic acid sequences; and (iii) adding a third barcode to the first plurality of the nucleic acid sequences (see the whole document, particularly Abstract; paragraphs [0008]-[0010]; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add at least three distinct barcodes to the plurality of nucleic acid sequences, as taught by Amini, to produce the plurality of the barcoded nucleic acid sequence in the method of Jovanovich et al. thus arriving at the instantly claimed invention, because using multiple, distinct barcodes would help track, trace, monitor, optimize, and troubleshoot complex biological, chemical, and biochemical processes (see Amini, Abstract).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

15.	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (WO 2012/024658 A2) as applied to claim 31 above, and further in view of Emerson et al. (Microbiome 2017, 5:86, published online 16 August 2017).
Jovanovich et al. teach the method of claim 31 as discussed above.  According to Jovanovich et al., the method further comprises, prior to (a), providing a sample comprising DNA (see paragraphs [0005]-[0006], [0026] and [0099]), wherein the sample is a microbial cell sample (see paragraphs [0021], [0046] and [0099]).  Jovanovich et al. do not specifically disclose a step of introducing a photoreactive DNA-binding dye to the sample under conditions sufficient to reduce free-floating and contaminating DNA in the sample.
However, Emerson et al. teach that, for analyzing a microbial cell sample, a photoreactive DNA-binding dye such as PMA (propidium monoazide) or PMAxx (a new variant on PMA) may be introduced to the sample to distinguish living microbes/cells from dead microbes/cells (see paragraph spanning pages 8-9; page 9, paragraph bridging columns 1-2; Figure 4).  As evidenced by the instant specification (see Example 8), addition of the photoreactive DNA-binding dye PMAxx to a sample solution would reduce the number of free-floating and contaminating DNA in the sample.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a step of introducing a photoreactive DNA-binding dye (e.g., PMA or PMAxx) to the microbial cell sample, as taught by Emerson et al., in the method of Jovanovich et al. thus arriving at the instantly claimed invention, because such an additional step would help distinguish living microbes/cells from dead microbes/cells.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
16.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639